Case: 12-20208       Document: 00512120223         Page: 1     Date Filed: 01/22/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                         January 22, 2013
                                     No. 12-20208
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

FLOYD ABSTON, JR.,

                                                  Plaintiff-Appellant

v.

FANNIE MAE; CHEVY CHASE BANK, FSB, A Federal Savings Bank, now
known as Capital One Bank; CAPITAL ONE MORTGAGE COMPANY;
MORTGAGE ELECTRONIC REGISTRATION SYSTEMS, INC.,

                                                  Defendants-Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:12-CV-327


Before REAVLEY, JOLLY, and DAVIS, Circuit Judges.
PER CURIAM:*
       Floyd Abston, Jr., appeals the district court’s dismissal, for want of
prosecution and under its inherent authority, of the suit he brought to stop
foreclosure upon his house. Insofar as Abston contends that the dismissal was
only for want of prosecution under Federal Rule of Civil Procedure 41(b), our
reading of the record refutes this contention and shows that the suit was


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
    Case: 12-20208    Document: 00512120223    Page: 2   Date Filed: 01/22/2013

                                No. 12-20208

dismissed both because the district court found it frivolous and because Abston
failed to appear for a hearing and offered no good reason for his failure to
appear.
      Under Abston’s view, the district court erred by dismissing his suit for
want of prosecution because he missed only one hearing, and this was due to a
misunderstanding.    He also contends that the district court erred by not
considering lesser sanctions before dismissing his suit and that he has a valid
claim under the Truth in Lending Act. Our review of the record and the parties’
filings shows no abuse of discretion in connection with the district court’s
conclusion that the suit was frivolous and its concomitant dismissal on this
basis. See Gonzalez v. Trinity Marine Group, Inc., 117 F.3d 894, 898 (5th Cir.
1997).
      AFFIRMED.




                                      2